 OWENS CORNING FIBERGLAS CO.Owens Corning Fiberglas Co. and Robert C. Furr andGlass Bottle Blowers Association, Local #236.Cases 10-CA-12761 and 10-CA-12789May 26, 1978DECISION AND ORDERBY MEMBERS PENELLO. MURPHY, AND TRUESDALEOn September 20, 1977, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The General Counsel alleged that Robert C. Furrwas suspended from his employment from on orabout December 24, 1976, until on or about January20, 1977, in violation of Section 8(a)(3) and (1) of theAct. The Administrative Law Judge did not considerthe merits of the complaint allegation, but insteaddeferred to an informal settlement agreement be-tween Respondent and Glass Bottle Blowers Associ-ation, Local #236 (herein called the Union), reachedpursuant to the grievance procedure contained intheir collective-bargaining agreement. The Adminis-trative Law Judge, relying on the Board's Spielbergdoctrine,2stated that he was precluded from reachingthe merits of the discharge. We disagree with his con-clusion that Spielberg mandates deferral to the settle-ment agreement here.The Board has previously considered the appropri-ateness of deferral to an informal settlement agree-ment pursuant to a grievance procedure. Thus, in Sa-bine Towing & Transportation Co., Inc.,3the Boarddeclined to defer under Spielberg, noting that the set-tlement agreement was entered into by the partieswithout the Board's participation or approval andcontained no determination of the legality under theRespondent's answering brief also contained a motion to disallow theGeneral Counsel's exceptions for failure to meet the specificity requirementsunder Sec. 102 46(b)l31 and (4) of the Board's Rules and Regulations. Series8, as amended. The motion is hereby denied as we are satisfied that theGeneral Counsel's exceptions substantially comply with the foregoingRules2 Spielherg Manufacturing Company,. 112 NLRB 1080 (1955.3224 NLRB 941 (1976).Act of the discharge of the individual in question. Infact, the Board noted, the issue of whether the dis-charge violated Section 8(a)(3) was never raised. Insuch circumstances, the Board concluded that defer-ral under Spielberg was inappropriate. The instantfacts reveal the same circumstances as were presentin Sabine Towing and, therefore, we shall not defer tothe informal grievance procedure settlement here,which clearly did not consider the 8(a)(3) aspect ofthis case.4With respect to the merits of the 8(a)(3) allegation.the facts, as set forth by the Administrative LawJudge. show that Robert C. Furr was suspended andlater discharged by Respondent, allegedly for drink-ing on the job.5It is not disputed that, on the lastworkday prior to the Christmas holiday in 1976,Furr, who was a maintenance group leader andchairman'of the Union's business committee, hadbeen openly drinking alcoholic beverages on Re-spondent's premises with approximately 13 other em-ployees. Supervisor Strickland, who had earlier thatday observed drinking by employees in the samearea, but said nothing, came into the room and or-dered Furr to go with him to the office of Mainte-nance Superintendent Horvath. The union steward,Frank Harper, accompanied Furr to the office. AfterStrickland explained the reason for their presence,Horvath expressed his surprise that Furr was theresince he was considered a good employee who hadnot previously been disciplined during his 5-1/2years of employment. Horvath thereupon suspendedFurr "pending termination" for violation of a ruleagainst drinking in the plant.On January 5, 1977, a fact-finding meeting washeld in accordance with Respondent's practice andprocedures. The meeting was chaired by Plant Engi-neer Robert Rising. After the facts and argumentswere presented, Rising stated that, since Furr was aunion officer and a leader and as such was supposedto set an example for other employees, Rising had nochoice but to terminate him.6Furr was thereupon ter-minated.A grievance concerning Furr's discharge was filedon January 10, 1977, and was heard directly at step 54 In 1 & I Indusrries. In., 235 NL RB No 73 (1978). the Board. in iden-tical circumstances, found no basis for deferring to a private resolution of agriesance short of an arbitrator's award The rationale supporting that deci-slon is equally applicable hereMember Penello would defer under Spielherg not only to an arbitrator'saward but also. in appropriate circumstances, to a settlement made pur-suant to the parties' griesance-arbitration procedure. Here. however, theresult reached is clearly repugnant to the Act because the settlement fails toadequately remed, the discrimination against employee Furr.The discharge was later converted to a suspension pursuant to the grie,-ance settlement' Rising did not testif',. but the allegation that the remark was made is notdisputed h, Respondent and was corroborated in substance bhs PersonnelDirector John Das236 NLRB No. 32479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the grievance procedure on January 12, 1977.7 Re-spondent offered to change the discharge to a 30-daysuspension, but this offer was rejected by Furr.Shortly thereafter (the date is uncertain), the step 5representatives informally agreed, at a meeting inwhich Furr did not participate, to change Furr's dis-cipline to an I -day suspension. This was communi-cated to Furr, who accepted this discipline and re-turned to work on or about January 20, 1977. Atimely charge was thereafter filed by Furr on April25, 1977.As noted above, we do not view the settlement inthis case as satisfying Speilberg standards and, there-fore, we consider the merits of the complaint allega-tions. Upon review of the relevant testimony and therecord as a whole, we are convinced that the suspen-sion-termination-suspension of Furr violated Section8(a)(3) and (1) of the Act.It is undisputed that when Furr was suspended"pending termination" on December 23, 1976, manyemployees, in addition to those with Furr, wereopenly drinking alcoholic beverages in the plant. It isalso not disputed that for some years prior to thisincident employees openly drank alcoholic beveragesin the plant on the last workday before Christmasand that Respondent did not discipline employeesfor such conduct.8On this occasion, however, Furr,who was admittedly a good employee, but who wasalso a union activist, was singled out from among thedrinkers and disciplined. Indeed, he and the Unionwere later specifically told that Furr was being sin-gled out and disciplined because he was a union offi-cer and leader and, as such, was being held to a high-er standard of conduct than other employees whowere then engaged in the same misconduct. Such dis-parate treatment of an employee based on his unionactivities clearly tends to discourage employees fromactively participating in union affairs. The conclu-sion that Furr's discipline in these circumstances isdiscriminatory within the meaning of Section 8(a)(3)of the Act is therefore manifest.9Accordingly, we7 Discharge grievances are normally heard first at step 4 of the parties'grievance procedure. In this instance, however, the parties agreed to pro-ceed directly to step 5 on January 12 because a step 5 meeting had alreadybeen scheduled for that date with respect to other grievances. At this step.the grievance is considered by the International Union's president, and Re-spondent's vice president for labor relations or their respective designeesE We note that, while Respondent made management changes in 1973 inan effort to clear up the "country club" atmosphere at the instant plant, therecord reveals that employee drinking in the plant on the day prior toChristmas continued in 1974. 1975, and 1976.q In finding that Furr's discipline was a violation of Sec. 8(a)(3) of theAct, we are cognizant of, and have considered, the fact that employee Fran-ces Worthy was terminated in October 1976. also for drinking an alcoholicbeverage--described as either "chocolate mocha" or "strawberry cow" inthe women's locker room. This termination was ultimately reduced to a2-month suspension. In nevertheless finding that Furr was disparately treat-ed. we note that there was no record evidence (a) that Worthy was anexemplary employee as Furr admittedly was: (b) that Worthy was singledfind that Respondent violated Section 8(a)(3) of theAct by suspending Furr, and then terminating him(later changed to a suspension) because of his leader-ship role in the Union.We further find, unlike the Administrative LawJudge, that Rising's remark to Furr-stating the dis-criminatory reason for Furr's discharge-was coer-cive and independently violated Section 8(a)(l) ofthe Act, as alleged in the complaint. Thus, Risingtold Furr, in essence, that he was being held to ahigher standard of conduct than other employees inthe plant solely because of his union leadership posi-tion. By telling Furr that he was being treated differ-ently from other employees, and that a higher stan-dard of conduct was expected of him, solely becauseof his position in the Union, Respondent was, in ef-fect, penalizing and threatening to penalize Furr forbeing an active unionist. Such conduct is clearly un-lawful, for it tends to discourage employees frombeing active in the Union.'°The General Counsel also alleged that other re-marks by Supervisor Al Crawford and by Plant Man-ager Robert Neighbors constituted further indepen-dent violations of Section 8(a)(l). The AdministrativeLaw Judge found the Crawford remark ambiguousand the statement by Neighbors not coercive as amatter of law. He, therefore, found they did not con-stitute 8(a)(l) violations." We again disagree.With respect to the remark by Crawford, we notethat, as summarized by the Administrative LawJudge, a grievance had been filed in March 1977 byFurr against Crawford, alleging that Crawford hadperformed unit work. Shortly after the grievance wasfiled, Furr was accused by Crawford of engaging inhorseplay (shooting a water bottle) with other em-ployees and warned not to do it again. Furr deniedhaving engaged in the horseplay and told Crawfordhe should "get on the right one." Crawford there-upon told Furr, "Well, if you want to get nit-pickingand file a grievance on me about picking up a pieceof paper, I can get nit-picking with you, too."We do not find Crawford's remark ambiguous.Rather, it is clear to us that Crawford's renlark, ex-plaining his "nit-picking," was related to the griev-ance that Furr had filed against him. Indeed, it indi-cated that Crawford intended to be a "nit-picker"because, in his view, Furr's grievance was over a tri-fling matter. It is well settled, of course, that repri-sals, or the threat of reprisals, against an employeeout from other drinking employees on a day when there had been a historyof drinking in the plant in prior years, as clearly was the case with Furr: and(c). significantly, that Worthy was told she was being disciplined for unionactivity, as Furr clearly was.B0 Cf. Northwest Drayage Company, 201 NLRB 749 (1973).[ The 8(a)(i) allegation with respect to the statements by Neighbors wasdismissed at the hearing.480 OWENS CORNING FIBERGLAS CO.for pursuing rights under a grievance procedure areunlawful.'2Consequently, a remark explaining orthreatening such reprisal constitutes interferencewith employee rights in violation of Section 8(a)(1).We so find.With respect to the remark by Neighbors, the rec-ord reveals that Neighbors questioned employee Bru-ton on two occasions in April 1977 about Bruton'sintentions regarding union activity. Bruton had beenactive in union affairs prior to accepting a superviso-ry position for a short period of time. In April 1977,Bruton was again holding a nonsupervisory positionas a machine group leader when Neighbors askedBruton if he were planning to become active again inthe Union. Neighbors encouraged Bruton to becomeactive, stating that he and Bruton had always gottenalong well and that the business committee of theUnion at that time was pressing numerous grievanceswhich, in Neighbors' opinion, were petty.Unlike the Administrative Law Judge, who foundthe latter remarks not coercive as a matter of law, wefind the remarks by Neighbors violative of Section8(a)(1). Section 7 of the Act, in addition to grantingemployees the broad rights to engage in union activi-ty, also grants them the right to refrain from any orall such activities (except to the extent this right maybe limited by the proviso to Section 8(a)(3) of theAct). Thus, encouraging union activity in the mannerin which Neighbors encouraged Bruton constitutedan interference with Bruton's right to refrain fromunion activity. Such interference violates Section8(a)(1).AMENDED CONCLUSIONS OF LAWDelete the Administrative Law Judge's Conclu-sions of Law 4 and 5, and insert the following Con-clusions of Law:"4. By threatening employees with disciplinary ac-tion or harassing them because they filed grievances.Respondent has violated Section 8(a)(1) of the Act."5. By interfering with the right of employees torefrain from union activities, Respondent has vio-lated Section 8(a)(1) of the Act."6. By telling employees that they are being sus-pended, discharged, or otherwise disciplined to makeexamples of them because of their union leadershipor activity, Respondent has violated Section 8(a)(1)of the Act."7. By suspending, discharging, or otherwise dis-ciplining employees to make examples of them be-cause of their union leadership or activity, Respon-dent has violated Section 8(a)(3) and (1) of the Act.12 Northwest Drayage Compans. supra."8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act."THE REMEDYHaving found that Respondent engaged in unfairlabor practices in addition to those found by the Ad-ministrative Law Judge, we shall order Respondentto cease and desist therefrom and take certain affir-mative action necessary to effectuate the purposes ofthe Act.We have found that Respondent suspended Rob-ert C. Furr pending termination and terminated himbecause of his leadership position within his LocalUnion. We shall, therefore, order Respondent tomake Robert C. Furr whole for any loss of pay hemay have suffered by virtue of the discriminationagainst him by paying him a sum of money equal tothe amount he normally would have earned as wagesfrom the date of the original disciplinary suspensionto the date of his reinstatement, computed in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950),1' with interest, as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).''Since Furr's termination was ultimately reduced to asuspension, and he was reinstated, it is unnecessaryto order reinstatement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Owens Corning Fiberglas Co., Fairburn, Georgia, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining an invalid no-solicitation rule.(b) Threatening employees with disciplinary ac-tion or harassing them because they filed grievances.(c) Interfering with the right of employees to re-frain from union activities.(d) Telling employees they are being suspended,discharged, or otherwise disciplined to make exam-ples of them because of their union leadership or ac-tivity.(e) Suspending, discharging, or otherwise discip-lining employees to make examples of them becauseof their union leadership or activity.(f) In any other manner interfering with or at-tempting to restrain or coerce employees in the exer-cise of rights guaranteed them in Section 7 of theAct.1 We find it unnecessary to order that the record of Furr's discipline beexpunged since Respondent, as noted by the Administrative Law Judge. hasalreads done so.14 See. generally. Isis Plumbing & Healing Co.. 138 NLRB 716 (1962).481 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Rescind its present no-solicitation rule.(b) Make whole employee Robert C. Furr for anyloss of earnings he may have suffered as a result ofRespondent's unlawful discrimination against him inthe manner set forth in the section of this Decisionentitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its plant in Fairburn, Georgia, copiesof the attached notice marked "Appendix." '5 Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National L.abor Relations Board" shall read "Posted Pursuant to aJudgment of the tUnited States Court of Appeals Enforcing an Order of theNational L abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we vio-lated the law and has ordered us to post this notice,and we intend to carry out the Order of the Boardand abide by the following:WE WILL NOT maintain an invalid no-solicita-tion rule.WE WILL NOT threaten employees with disci-pline or harass them because they filed griev-ances.WE WILL NOT interfere with the right of em-ployees to refrain from union activities.WE WILL NOT tell employees they are beingsuspended, discharged, or otherwise disciplinedto make examples of them because of theirunion leadership or activity.WE WILL NOT suspend, discharge, or otherwisediscipline employees to make examples of thembecause of their union leadership or activity.WE WILL NOT in any other manner interferewith or attempt to restrain or coerce employeesin the exercise of rights guaranteed them in Sec-tion 7 of the Act.WE WILL make whole, with interest, employeeRobert C. Furr for any loss of earnings he mayhave suffered as a result of our unlawful dis-crimination against him by our terminating andsuspending him for his leadership in union activ-ity.WE WILL rescind our present no-solicitationrule.OWENS CORNING FIBERGLAS CO.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN. Administrative Law Judge: Thecharge in Case 10-CA-12761 was filed on April 25, 1977;in Case 10-CA-12789, on May 5. The cases were consoli-dated for hearing and complaint was issued on June 14.The hearing was held in Atlanta, Georgia, on August 2.At the outset of the hearing I granted Glass Bottle Blow-ers Association, Local #236's motion to withdraw itscharge in Case 10-CA-12789 and, with agreement of coun-sel, dismissed those portions of the complaint which werebased on that charge. At the end of the hearing, after oralargument, I dismissed an allegation that Respondent Ow-ens Coming Fiberglas Co. violated Section 8(a)(3) and (1)of the National Labor Relations Act, as amended, by sus-pending Robert C. Furr from on or about December 24,1976, until on or about January 20, 1977, on the groundthat the Board's policy with respect to deferring to griev-ance and arbitration procedures enunciated in SpielbergManufacturing Company, 112 NLRB 1080 (1955), preclud-ed me from reaching the merits. I also dismissed one inde-pendent 8(a)() allegation on the ground that the admittedstatements by Plant Manager Robert Neighbor were notcoercive as a matter of law. Counsel waived briefs in orderthat the Spielberg issue could be gotten to the Board with-out delay. I deal, in the sections which follow, only with theremaining issues.482 OWENS CORNING FIBERGLAS CO.FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, operates plants invarious States. It makes fiberglass insulation in the plantlocated in Fairburn, Georgia. During the 12 months justprior to issuance of the complaint, it shipped insulationvalued in excess of $50.000 from that plant directly to cus-tomers located outside the State of Georgia.II. THE UNFAIR LABOR PRACTICESA. The Furr-Rising IncidentOn December 23, 1976, the last workday before theChristmas holiday, employees openly drank alcoholic bev-erages in the Fairburn plant. Some congregated in a glass-walled room from which machine operators oversee one ofthe production lines. The evidence of their activity in theform of empty bottles was plainly to be seen. Floyd Strick-land, a maintenance supervisor, entered the room at leastonce without comment. On a subsequent visit, however, hecame upon Robert (Bobby) Furr, a maintenance groupleader and chairman of Local #236's business committee,who had a nearly empty 1/2-pint whisky bottle in his hand.Strickland is Furr's immediate supervisor. Strickland toldFurr to come to the office with him. Furr asked Stricklandwhat he should do with the whisky he had left. Stricklandsaid he did not care. Furr tossed down the ounce or twothat remained and threw the bottle away.Strickland, Furr, and Frank Harper, a steward, went tothe office of Joe Horvath, the maintenance superintendent.Strickland explained the reason for their being there. Hor-vath expressed his surprise that Furr was the employee introuble. He said his first thought had been that Furr hadcome along to represent Harper, not vice versa. The upshotof this conference was a decision to suspend Furr, pendingtermination, for violation of a rule against drinking in theplant. It was rendered despite Furr's and Harper's vigorousprotests that the punishment was too severe. As Furr leftHorvath's office he encountered Tom Gilman, anothermaintenance supervisor and president of Local #236. Hetold Gilman what had happened. Gilman took Furr backinto Horvath's office. Gilman protested the action Horvathhad taken. Horvath said he was unaware drinking wasgoing on in the plant. Gilman and Horvath got into ashouting match. Notwithstanding Gilman's efforts, the sus-pension-pending-termination decision stood.Respondent's procedures call for a factfinding meetingin which representatives of Local #236 participate beforediscipline is imposed. Furr's factfinding meeting was heldon January 5, 1977. It was chaired by Robert Rising, theplant engineer. Gilman and Furr again made a vigorouspresentation to the effect that the nature of the offense,Furr's past record, and Respondent's decisions in pastcases justified a sentence for Furr short of discharge. Dur-ing the course of the discussion, Horvath repeated the ob-servation he had made on December 23 about his surpriseat learning that Furr, and not Harper, was the culprit. Ris-ing, however, said that, since Furr was a union officer anda leader and as such was supposed to set an example forother employees, he had no choice but to terminate him.Furr was discharged as of that date.On January 10 Gilman filed a grievance on Furr's be-half. Under the grievance and arbitration procedure pro-vided for in the contract between Respondent and Local#236's parent international, discharge grievances go di-rectly to step 4, discussion at the international representa-tive-plant manager level. Furr's grievance was logged in atstep 4. However, a step 5 session was already scheduled forJanuary 12. Step 5 is discussion at the international repre-sentative-home office representative level. It is the last stepbefore arbitration. Joseph Pitts was present at the plant onJanuary 12 as the Union's step 5 representative; DickJones, as Respondent's. The parties agreed to bypass step 4and move Furr's grievance directly to step 5. Furr concur-red. Pitts, Gilman, and Furr made the same presentationon Furr's behalf. Jones and John Day, plant personnel di-rector, caucused. When they returned to the room, theyoffered to change the discharge to a 30-day suspension.Furr refused to agree, and the Union rejected the offer.Ultimately (the record is not clear whether at this meetingor a dav or two later) Furr's grievance was settled as a step5 level decision made as of January 12 on the basis of anIl-day suspension. Furr agreed. He returned to workaround January 20, 1977. The record of this disciplinaryaction was removed from his personnel file on July 12,1977, pursuant to Respondent's policy of wiping anemployee's slate clean after 6 months.Rising's statement on January 5, 1977, about his reasonfor discharging Furr, is alleged as an independent violationof Section 8(a)(l). While it may be controlling in a decisionon the merits of the 8(a)(3) allegation I do not reach, it wasnot, given the context in which it was spoken, coercive. Ifind, therefore, that Respondent, in the person of RobertRising, did not violate Section 8(a)(1) of the Act by threat-ening "to discipline ...employees because of their unionactivities."B. The Furr-Craaford IncidentSometime in March 1977 Furr filed a grievance whichalleged that a supervisor named Al Crawford had doneunit work. Shortly thereafter Crawford came upon a groupof employees, including Furr, engaged in horseplay. Craw-ford accused Furr of being the one who had squirted waterout of a bottle. Furr denied it. He said Crawford had better"get on" the right employee if he wanted to do anythingabout what had happened. Crawford said, "If you want toget nitpicking and file a grievance on me about picking upa piece of paper, I can get nitpicking with you."Crawford's remark is ambiguous at best. I find, there-fore, that Respondent, in the person of Al Crawford, didnot violate Section 8(a)(1) of the Act by "threatening ...employees with reprisals for having filed a grievanceagainst" him.C. The No-Solicitation RuleRespondent's long-promulgated and long-posted rulesinclude:483 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8. Soliciting of any kind on plant premises is not per-mitted.This no-solicitation rule has the concurrence of the Union.It has never been invoked to inhibit union activities amongemployees at the plant. Nevertheless, it is too broad be-cause it prohibits all solicitation, union included, at alltimes, nonworking included, and in all parts of the plant,nonworking included. I find, therefore, that Respordenthas violated Section 8(a)(1) of the Act by maintaining aninvalid no-solicitation rule.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAWI. Owens Corning Fiberglas Co. is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Glass Bottle Blowers Association, Local #236, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By maintaining an invalid no-solicitation rule, Re-spondent has violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5. Other allegations of the complaint that Respondentviolated Section 8(a)(1) and (3) of the Act have not beensustained.[Recommended Order omitted from publication.]484